Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10 June 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bagheri and Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2020/0053757) in view of Kim et al. (US 2019/0036658). For dependent claims herein, the motivation to combine references is the same as the parent claim unless otherwise noted.
Regarding claim 1, Bagheri discloses a user equipment (figs. 1-2, item 102), comprising: a transceiver (items 310-312) which, in operation, receives plural PDCCHs (physical downlink control channels) from plural TRPs (transmission and reception points) including a first TRP and a second TRP (item 104), within a single TTI (transmission time interval) (para. 52, especially last sentence; para. 53, first two sentences; para.  56, especially first three sentences; note: identical PDCCHs for identical PDSCHs each transmitted from multiple TRPs within a TTI and not using repetition over multiple TTIs; paras. 57-60), circuitry which, in operation (fig. 2 and paras. 41-44), decodes plural DCIs (downlink control information) respectively carried on the received plural PDCCHs from the plural TRPs (paras. 53 and 56), wherein all of the decoded plural DCIs from the plural TRPs are respectively scheduling plural PDSCH (physical downlink shared channel) receptions or plural PUSCH (physical uplink shared channel) transmissions on different ones of the plural TRPs (paras. 53 and 56; note: PDSCHs), and wherein all of the plural PDSCH receptions or plural PUSCH transmissions are scheduled such that one of the decoded plural DCIs from the plural TRPs, is scheduling a same one PDSCH reception or a same one PUSCH transmission on a same one of the plural TRPs (paras. 53 and 56); and the transceiver, in operation, receives or transmits same data in the respectively scheduled plural PDSCH receptions from or plural PUSCH transmissions to the plural TRPs (paras. 53 and 56).
However, Bagheri does not disclose the UE receives plural PDCCHs (physical downlink control channels) including a first PDCCH and a second PDCCH from plural TRPs, and wherein the transceiver receives the first PDCCH and the second PDCCH from the first TRP and receives the first PDCCH and the second PDCCH from the second TRP. Kim discloses a first and second PDDCH (fig. 11) indicating a first and second PDSCH (para. 131) for a UE (paras. 147 and 158; note: a first and second PDDCH and first and second PDSCH are indented for one user). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the UE receive plural PDCCHs including a first PDCCH and a second PDCCH from plural TRPs, and the transceiver receive the first PDCCH and the second PDCCH from the first TRP and receives the first PDCCH and the second PDCCH from the second TRP in the invention of Bagheri. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, indicating and providing multiple resources for a UE in a multi-TRP environment (Bagheri, fig. 1 and paras. 52-53 and 56-60; Kim, fig. 11 and paras. 131, 147 and 158; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 1, wherein the transceiver, in operation, receives the plural PDCCHs from one of the plural TRPs in a same or different CORESET (control resource set) and/or the transceiver, in operation, receives the plural PDCCHs from the plural TRPs in different CORESETs and/or the transceiver, in operation, receives in a same time-frequency resource, which is included in different CORESETs, plural PDCCHs (Bagheri, paras. 67-68 and 92-93; note: same or different CORESETS for the TRPs for PDCCHs), which are: PDCCHs that are respectively received from different ones of the plural TRPs (Bagheri, paras. 52-53); and PDCCHs carrying plural DCIs that are scheduling a same one PDSCH reception or a same one PUSCH transmission on a same one of the plural TRPs (Bagheri, paras. 53 and 56; Kim, fig. 11 and paras. 131, 147 and 158; note: for Kim, a same PDSCH 1 and 2 reception).
Regarding claim 4, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 2, wherein the circuitry, in operation and prior to decoding the plural DCIs, performs soft-combining of PDCCHs from different ones of the plural TRPs which are received in the same time-frequency resource (Bagheri, paras. 56 and 71; note: fully or partially overlapping time-domain resources; paras. 78 and 80; note: different TTIs on a same frequency).
Regarding claim 5, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 1, wherein the transceiver, in operation, receives the plural PDCCHs from one of the plural TRPs in same or different CORESETs (control resource sets), and/or the transceiver, in operation, receives the plural PDCCHs from the plural TRPs, in different CORESETs, and/or the transceiver, in operation, receives in a same time-frequency resources, which is included in different CORESETs, plural PDCCHs (Bagheri, paras. 67-68 and 92-93; note: same or different CORESETS for the TRPs for PDCCHs), which are: PDCCHs that are respectively received from different ones of the plural TRPs (Bagheri, paras. 52-53); and PDCCHs carrying plural DCIs that are respectively scheduling plural PDSCH receptions or plural PUSCH transmission transmissions on different ones of the plural TRPs (Bagheri, paras. 53 and 56; Kim, fig. 11 and paras. 131, 147 and 158; note: for Kim, PDSCH 1 and 2 receptions).
Regarding claim 7, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 5, wherein the same time-frequency resource corresponds to a first symbol in the single TTI in which the transceiver, in operation, receives the plural PDCCHs from the plural TRPs (Bagheri, para. 56; note: overlapping time domain-resources; Kim, fig. 11 and paras. 131, 147 and 158; note: sTTI for the first and second PDCCHs).
Regarding claim 8, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 1, wherein the transceiver, in operation, receives or transmits the same data for the plural TRPs using same or different communication parameters (Bagheri, para. 37, first sentence; para. 56, third sentence; note: modulation scheme, protocol and channel coding rate).
Regarding claim 9, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 8, wherein the communication parameters, include at least one of. MCS (Modulation and Coding Scheme), RV (redundancy version), frequency domain resource assignment, time domain resource assignment, HARQ (hybrid automatic repeat request) process number, antenna ports, TCI (transmission configuration indicator), DMRS (demodulation reference signal) sequence initialization, transmit power control (TPC) command for PUSCH, frequency hopping flag for PUSCH, precoding information and number of layers for PUSCH (Bagheri, para. 37, first sentence, modulation scheme; para. 56, third sentence, channel coding rate; para. 55, TCI; para. 74, HARQ process number;  para. 33, antenna ports). 
Regarding claim 10, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 8, wherein the transceiver, in operation, receives or transmits the same data for at least one of the plural TRPs using plural antenna ports (Bagheri, paras. 33 and 54; note: antenna ports for PDCCH; paras. 67-68; note: antenna ports for PDSCH).
Regarding claim 12, Bagheri in view of Kim teaches and makes obvious the user equipment according to claim 1, wherein the plurality of TRPs correspond to two, three or more TRPs (Bagheri, fig. 1 and para. 53).
Regarding claim 13, these limitations are rejected on the same ground as claim 1 above. In addition, Bagheri discloses a system (fig. 1), comprising: a plurality of TRPs to transmit the plural PDCCHs and PDSCH receptions as noted in the manner of claim 1 above. 
Regarding claim 14, these limitations are rejected on the same ground as the method of claim 1 above.
Regarding claim 15, these limitations are rejected on the same ground as claim 11 above. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Kim as applied to claim 2 or 5 above, and further in view of Zhang et al. (US 2019/0379561).
Regarding claim 3, the embodiments of Bagheri in view of Kim fail to teach and make obvious the user equipment according to claim 2, wherein the circuitry, in operation and prior to decoding of the plural DCIs, performs channel estimation using same DM-RS (demodulation reference signals) associated with the plural PDCCHs from the plural TRPs. However, another embodiment of Kim discloses a DMRS for a PDCCH (fig. 32; note: DM-RS for DL control and sent as part of the PDCCH; paras. 207-208; fig. 8 and para. 123; note: DL control is a PDCCH). Further, Zhang discloses channel estimation using a DMRS from TRPs (fig. 5, item 510; fig. 6, step 620; fig. 16; paras. 97 and 116; note: channel estimation for a joint or identical DMRS). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a DM-RS associated with a PDCCH and prior to decoding of the plural DCIs, perform channel estimation using same DM-RS associated with the plural PDCCHs from the plural TRPs in the invention of Bagheri in view of Kim. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a DMRS for channel estimation to aid in decoding a PDCCH as is well-known in the art and providing a joint or identical DMRS for TRPs for channel estimation to aid in decoding a  PDCCH in a multi-TRP environment (Bagheri, fig. 1 and paras. 52-53 and 56-60; Kim, figs. 8, 11 and 32, and paras. 123, 131, 147, 158 and 207-208; Zhang, fig. 5, item 510; fig. 6, step 620; fig. 16; paras. 97 and 116; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 6, the embodiments of Bagheri in view of Kim fail to teach and make obvious the user equipment according to claim 5, wherein the circuitry, in operation and prior to decoding of the plural DCIs, performs channel estimation using different DM-RS (demodulation reference signals) respectively associated with the plural PDCCHs from the plural TRPs. However, another embodiment of Kim discloses a DMRS for a PDCCH (fig. 32; note: DM-RS for DL control and sent as part of the PDCCH; paras. 207-208; fig. 8 and para. 123; note: DL control is a PDCCH). Further, Zhang discloses channel estimation using different DMRSs from TRPs (figs. 2-3, items 310; paras. 106). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a DM-RS associated with a PDCCH and prior to decoding of the plural DCIs, perform channel estimation using different DM-RS respectively associated with the plural PDCCHs from the plural TRPs in the invention of Bagheri in view of Kim. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a DMRS for channel estimation to aid in decoding a PDCCH as is well-known in the art and providing different or unique DMRSs for TRPs for channel estimation to aid in decoding a  PDCCH in a multi-TRP environment (Bagheri, fig. 1 and paras. 52-53 and 56-60; Kim, figs. 8, 11 and 32, and paras. 123, 131, 147, 158 and 207-208; Zhang, fig. 5, item 510; fig. 6, step 620; fig. 16; paras. 97 and 116; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Kim as applied to claim 10 above, and further in view of Zhang et al. (US 2012/0176884).
Bagheri in view of Kim fails to teach and make obvious the user equipment according to claim 10, wherein in case the transceiver uses different numbers of antenna ports for receiving or transmitting the same data on different ones of the plural TRPs, the circuitry, in operation, respectively determines different MCSs (Modulation and Coding Schemes) to be used by the transceiver as the different communication parameters for receiving or transmitting the same data. However, Zhang discloses receiving a joint transmission using a different number of antenna ports and MCS for TRPs (paras. 13 and 216; note: different TX points with the same data but different antenna ports; para. 191, table 8; note: identifying the different parameters of TX points). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have in case the transceiver uses different numbers of antenna ports for receiving or transmitting the same data on different ones of the plural TRPs, the circuitry, in operation, respectively determines different MCSs (Modulation and Coding Schemes) to be used by the transceiver as the different communication parameters for receiving or transmitting the same data in the invention of Bagheri in view of Kim. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper reception and decoding in a multi-TRP environment (Bagheri, fig. 1 and paras. 52-53 and 56-60; Zhang, paras. 13, 191 and 216; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sartori et al. (US 2012/0250641) discloses a subframe with first and second PDCCHs and PDSCHs (fig. 8 and para. 42). Gao et al. (US 2012/0282936) discloses a PDCCH transmitted from TPs (fig. 8). Haghighat et al. (US 2021/0352629) discloses PDCCHs on symbols (fig. 10). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462